                                                              Direct Line: (414) 577-4037
                                                              E-Mail: jgehring@kasdorf.com




                                              March 5, 2021



The Honorable Brett H. Ludwig
U. S. District Court Judge
Eastern District of Wisconsin
517 East Wisconsin Avenue
Milwaukee WI 53202

       Re:     Geebo, LLC d/b/a The Somers House v. Village of Somers, et al.
               Case No.:     2:19-cv-00175-BHL
               Our File No.: 231.233034

Dear Judge Ludwig:

        Following mediation, the parties reached a settlement in principal of the above matter
subject to Village of Somers Board approval. The parties jointly request that the Court issue an
order staying all deadlines in the case for sixty days so that the settlement can be taken up by the
Village Board and finalized. Assuming the settlement is approved, the parties expect that they will
then be submitting a stipulation for dismissal within sixty days.

       Thank you.

                                              Very truly yours,



                                              Jason P. Gehring

JPG/cet
cc:    Ryan M. Wiesner, Esq.
       Andrew M. Skwierawski, Esq.




          Case 2:19-cv-00175-BHL Filed 03/05/21 Page 1 of 1 Document 82
